COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER ON MOTION FOR REHEARING

Appellate case name:     Jerry M. Keepers, M.D., Eric Kay-Fung Chan, M.D., and Vista
                         Community Medical Center, LLP d/b/a Surgery Specialty Hospitals of
                         America v. Michael Smith and Valerie Smith

Appellate case number:   01-20-00463-CV

Trial court case number: 2019-47101

Trial court:             295th District Court of Harris County

Date motion filed:       August 5, 2022

Party filing motion:     Appellant


       It is ordered that the motion for rehearing filed by appellant, Vista Community Medical
Center, LLP, doing business as Surgery Specialty Hospitals of America, is denied.


Judge’s signature: ___/s/ Julie Countiss________
                   Acting for the Court

Panel consists of: Justices Goodman, Landau, and Countiss.


Date: ____August 23, 2022____